Citation Nr: 0325898	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-18 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for low back disability.

2.  Service connection for disability due to an undiagnosed 
illness. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).

(The veteran's motion to revise a September 2000 Board 
decision on the basis of clear and unmistakable error is a 
matter which falls within the Board's original jurisdiction.  
It is therefore addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had verified active duty service from January 17, 
1991 to April 1, 1991.  He also apparently served on active 
duty for training (ACDUTRA) from August 1989 to January 1990, 
and the record suggests subsequent reserve service. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2000 decision, the Board addressed the 
following claims:  (1) entitlement to service connection for 
PTSD; (2) entitlement to service connection for hypertension; 
(3) entitlement to service connection for sinusitis; (4) 
entitlement to service connection for bilateral knee 
disabilities; (5) entitlement to service connection for a 
right wrist disability; and (6) whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a back strain and left 
wrist disability.  The claim of service connection for 
sinusitis was remanded to the RO for additional development.  
All other claims were denied. 

In a January 2001 rating action, the claim of service 
connection for sinusitis was granted.  Consequently, the 
issue of service connection for this disorder is not before 
the Board.

In February 2001, the veteran representative at that time 
again raised the claim that new and material evidence to 
reopen the claim of service connection for a back disorder 
has been submitted.

In a February 2002 rating action, the veteran's sinusitis was 
evaluated as 30 percent disabling and the back disorder was 
once again denied.  The Board has accepted a statement from 
the veteran's prior representative dated April 2002 to be a 
timely notice of disagreement to the February 2002 rating 
action.  In April 2002, the representative indicated that the 
veteran was seeking a 50 percent evaluation for sinusitis.

In April 2002, the veteran filed another claim, entitlement 
to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  
The RO denied this claim in July 2002.  A timely notice of 
disagreement was received in November 2002 and a SOC 
regarding the TDIU claim was issued in December 2002.  The 
veteran's attorney submitted a timely substantive appeal in 
late December 2002.  Accordingly, this issue is now before 
the Board.

A SOC regarding the claims of an increased evaluation for 
sinusitis and whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
back disorder was issued in September 2002.  A timely 
substantive appeal to both claims was received from the 
veteran in October 2002.  In May 2003, the veteran was 
granted a 50 percent evaluation for his sinusitis disorder.  
In view of the fact that he had expressly limited his appeal 
on this issue to a 50 percent rating as well as the fact that 
a 50 percent rating is the highest schedular rating available 
for sinusitis, the Board finds that the issue of an increased 
rating for sinusitis is no longer in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2003, the RO addressed the new claim of service 
connection for disability due to an undiagnosed illness.  The 
veteran and his attorney were notified of this decision that 
month.  A timely notice of disagreement was received in 
February 2003.  At this time, the veteran's attorney raised a 
new claim of CUE in prior RO decisions dated in "1990", 
March 1997, and September 1999.  The RO has not addressed 
these new CUE claims.  As these new CUE claims involve prior 
RO decisions (as opposed to a Board decision), they are 
hereby referred to the RO for clarification and appropriate 
action.  

Additionally, a review of the motion regarding CUE in a prior 
September 2000 Board decision, it appears that the attorney 
is also raising a claim of service connection for an acquired 
psychiatric disorder other than PTSD.  This issue is also be 
referred to the RO for clarification and appropriate action.    

The issues of entitlement to service connection for back 
disability (on the merits), service connection for disability 
due to undiagnosed illness, and entitlement to a total rating 
based on individual unemployability due to service-connected 
disability will be addressed in the remand section of the 
following decision.  


FINDINGS OF FACT

1.  In September 2000, the Board found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for low back disability.

2.  Evidence received since the September 2000 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for low back disability.


CONCLUSION OF LAW

New and material evidence has been received since the 
September 2000 Board decision that denied service connection 
for low back disability, and that claim has therefore been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that he sustained an injury to his back 
while at Keesler Air Force Base while on ACDUTRA.  By an 
unappealed rating decision dated in August 1990, the RO 
denied the veteran's claims noting that although the veteran 
had some back complaints during ACDUTRA, such complaints were 
considered acute conditions, resolving, without residual 
disability anticipated.  The veteran was notified of that 
determination, but he did not file a timely notice of 
disagreement. The August 1990 decision therefore became 
final.  38 U.S.C.A. § 7105(c).

Pertinent evidence submitted since that August 1990 rating 
decision primarily includes a May 1996 report from San 
Antonio Medical Associates, a June 1996 report from Bexar 
County Hospital, a July 1996 VA examination report, an August 
1996 VA hospitalization discharge report, January and October 
1996 reports from University Health Systems, a statement from 
the veteran dated March 1998 and VA outpatient treatment 
records dated September 1998.

The records from San Antonio Medical Associates show that the 
veteran provided a history of low back pain, but produced no 
diagnosis of an identifiable underlying malady or condition.  
At the Bexar County Hospital, the veteran was diagnosed with 
chronic low back pain.  The veteran again reported low back 
pain at the VA examination in July 1996, but no diagnosis was 
provided at that time.  In August 1996, when the veteran was 
discharged from the VA hospital, he was noted to have chronic 
low back pain.

Reports from University Health Systems also show complaints 
of low back pain.  In March 1998, the veteran stated that he 
was diagnosed with having weak back problems while in service 
in 1990 and that he was given back therapy and drugs, but 
that he still had chronic back pain.  Finally, the 1998 VA 
outpatient reports also showed low back pain.

In September 2000, the Board found that the evidence 
submitted since the prior denial is "new" in that it was 
not previously physically of record.  Based on this evidence, 
however, the Board found no basis to reopen the claim.  Since 
September 2000, the veteran has provide additional medical 
information indicating treatment for a back disorder.  This 
medical evidence will be addressed below.     

II.  Analysis

The Board denied this claim in September 2000.  Applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108. 

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

At the time of the Board's September 2000 decision, the 
evidence of record consisted of medical records indicating 
the veteran's complaints of a back disorder.  Medical records 
recently submitted since the September 2000 decision only 
indicate the existence of a back disorder.    

It appears that the Board's September 2000 decision was based 
in part on a finding that the evidence showed only back pain 
with no diagnosed disability.  With this in mind, the Board 
notes that newly received evidence includes an impression of 
degenerative disc disease along with comment by the examiner 
that the veteran's back pain had been going on since service.  
In view of the underlying basis for the prior denial, the 
Board finds that the December 2000 private medical record 
does constitute new and material evidence, and the veteran's 
claim for back disability has therefore been reopened.  

At this point the Board notes that theVeterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  With regard to the back 
disability issue, the directions of the Board set forth in 
the following remand will ensure compliance with VCAA and 
implementing regulations. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for low 
back disability.  To this extent, the appeal is granted.   


REMAND

In view of the reopening of the low back disability claim, 
this issue must be returned to the RO for appropriate action 
to ensure VCAA compliance and to undertake consideration of 
the issue under a merits analysis.  

With regard to the undiagnosed disability issue, although a 
timely notice of disagreement was received in February 2003, 
it does not appear that a statement of the case has been 
issued.  Accordingly, this issue must be returned to the RO 
for appropriate action under 38 C.F.R. § 19.26.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that the record is unclear as to the 
veteran's reserve service, and appropriate action to verify 
all service is therefore necessary.

Finally, because the RO's decision on the other issues would 
impact on the TDIU issue, appellate review of this matter 
must be deferred.     

On the basis of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 on the 
undiagnosed illness issue, including an 
examination (if deemed necessary) and 
issuance of an appropriate statement of 
the case, so that the veteran may have an 
opportunity to complete an appeal by 
filing a timely substantive appeal if he 
so wishes.  

2.  The RO should take appropriate action 
to verify all of the veteran's reserve 
service, to include verification of the 
dates of any active duty for training and 
inactive duty training.  

3.  The veteran should be scheduled for a 
VA back examination to ascertain the 
nature and etiology of the claimed low 
back disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests, including x-rays, should 
be accomplished.  All clinical and any 
special test findings should be clearly 
reported.  If any current low back 
disability is diagnosed, the examiner 
(after reviewing the claims file) should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such current 
low back disorder is causally related to 
the low back complaints noted in the 
veteran's service medical records.  A 
detailed rationale for the opinion should 
be furnished.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for low 
back disability is warranted under a 
merits analysis.  The RO should also 
determine whether entitlement to TDIU is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review of all issues properly in 
appellate status.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



